DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 9/5/2019. Claims 1-12 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 9/5/2019 is being considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both “front edge of the box” and “tape mount” throughout the specification and drawings. Similarly, “52” has been used to designate both “wall or ceiling” and “a pair of engagements” throughout the specification and drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-11 are objected to because of the following informalities:
Claims 2-11, “The assembly” is objected to because the limitation does not properly refer to the previously recited joint compound application assembly in claim 1. This objection can be overcome by amending the claim to recite, “The joint compound application assembly”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “source of joint compound” (claims 1 and 12), “heating unit” (claims 1 and 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “said first lateral side”, “said second lateral side of said outer wall of said box” and “said sloped portion” are indefinite because the limitations lack antecedent basis in the claims. Does applicant intend for the limitations to refer to the first and second lateral sides and the sloped portion as recited in claim 5?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retti (US 5013389) in view of Telleria et al. (US 20180283015) (‘Telleria’).
	Claim 1, Retti teaches a joint compound application assembly being configured to apply joint compound and joint tape to a wall or a ceiling, said assembly comprising:
a rod (67; Fig. 4) having a conduit 117 being integrated therein (Fig. 4), said conduit being fluidly coupled to a source of joint compound thereby facilitating the joint compound to be urged through said conduit (col. 6, lines 64-68; col. 7, lines 40-50);
a box 177 being coupled to said rod (Fig. 11), said box having a bottom end (bottom end of 177; Fig. 9) being open into an interior of said box (Fig. 9);
a hose 113 being fluidly coupled to said conduit (col. 7, lines 40-45), said hose extending between said rod and said box (Figs. 4 and 11);
a spray bar 135 being fluidly coupled to said conduit wherein said spray bar is configured to receive the joint compound (col. 7, lines 40-50; Fig. 11), said spray bar being directed toward said bottom end of said box wherein said spray bar is configured to spray the joint compound onto the wall or ceiling (col. 7, lines 40-50; Figs. 9 and 11);
a knife (211 or 215 or alternatively “knife edge” not shown; col. 56-68) being coupled to said box wherein said knife is configured to smooth the joint compound on the wall or ceiling (note that 211 or 215 are used for a wiping or scraping action, similar to applicant’s knife, or alternatively, “knife edge” can cut the tape; col. 8, lines 59-68; col. 9, lines 55-61).
	Retti does not teach a heating unit removably coupled to said box.
However, Telleria teaches a joint compound application assembly being configured to apply joint compound and joint tape to a wall or a ceiling, said assembly comprising a heating unit (“second blower” 1910 [0014] or alternatively “heater” [0115]) being removably coupled to said box (“can be a separate part of the automated drywalling system 100” or “can be mounted on an end effector 160, a robotic arm, 140, mobile base 120, positioning stage 122, gantry, or the like” [0115]), said heating unit blowing heated air onto the wall or ceiling when said heating unit is turned on wherein said heating unit is configured to enhance drying the joint compound on the wall or ceiling ([0114]-[0115]). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a heating unit being removably coupled to said box, said heating unit blowing heated air onto the wall or ceiling when said heating unit is turned on wherein said heating unit is configured to enhance drying the joint compound on the wall or ceiling, with the reasonable expectation of speeding up the curing, drying or setting time of the joint compound.  
	Claim 2, Retti further teaches wherein said rod having a first end and a second end (first and second ends of 67, respectively; Fig. 4), said rod being elongated between said first end and said second end (Fig. 4), said conduit having an input end (end at 79; Fig. 4) adjacent to said first end (Fig. 4), said input end having a fitting 79 being fluidly coupled thereto for removably engaging the source of the joint compound (col. 7, lines 40-45).
Claim 3, Retti further teaches a valve (185 or alternatively 133) being coupled to said rod (col. 9, lines 30-40; col. 7, lines 47-50), said valve being in communication with said conduit (col. 9, lines 30-40; col. 7, lines 47-50), said valve inhibiting the joint compound from passing through said conduit when said valve is closed (col. 9, lines 30-40; col. 7, lines 47-50), said valve facilitating the joint compound to pass through said conduit when said valve is opened (col. 9, lines 30-40; col. 7, lines 47-50); and a lever 82 being pivotally coupled to said rod (note that the switch was treated as a pivoting switch), said lever being coupled to said valve, said lever opening said valve when said lever is depressed, said lever closing said valve when said lever is released (col. 9, lines 30-33).  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Retti and Telleria as above and further in view of Campbell et al. (US 20100014908) (‘Campbell’).
Claim 4, Retti and Telleria teach all the limitations of claim 3 as above. Retti does not teach a handle being coupled to said rod for gripping said handle, said handle having a central member extending between a pair of outward members, each of said outward members being coupled to said rod having said central member being spaced from said rod wherein said central member is configured to be gripped. However, Campbell teaches a joint compound application assembly comprising a handle 256 being coupled to a rod 150 for gripping said handle (Fig. 1), said handle having a central member (central member of 256; Fig. 1) extending between a pair of outward members (outward members of 256; Fig. 1), each of said outward members being coupled to said rod having said central member being spaced from said rod wherein said central member is configured to be gripped (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try incorporating a handle being coupled to said rod for gripping said handle, said handle having a central member extending between a pair of outward members, each of said outward members being coupled to said rod having said central member being spaced from said rod wherein said central member is configured to be gripped, with the reasonable expectation of being able to control the rod more easily.

Allowable Subject Matter
Claims 5-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Retti (US 5013389) and Telleria et al. (US 20180283015) (‘Telleria’) do not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia the box having a top wall and an outer wall extending downwardly therefrom, said outer wall having a back side, a first lateral side and a second lateral side, each of first lateral side and said second lateral side having a sloped portion sloping upwardly toward said top wall to define a front edge of said box, said sloped portion of each of said first lateral side and said second lateral side being positioned against the wall or ceiling, as recited in claim 5. Modifying Retti, Telleria or any other cited prior art reference to arrive at the arrangement of the box having such walls, front edge and sloped portion in relation to the wall or ceiling would have been beyond the level of ordinary skill in the art. Claims 6, 7 and 9-11 depend, directly or indirectly from claim 5. Further, the prior art does not teach each of said rollers rolling along the wall or the ceiling thereby facilitating a bottom side of said box to be directed toward the wall or the ceiling, each of said rollers being positioned on a respective one of said first lateral side and said second lateral side of said outer wall of said box, each of said rollers being positioned adjacent to an intersection between said sloped portion of said respective first lateral side and said second lateral side and said top wall of said box. Modifying Retti, Telleria or any other cited prior art reference to arrive at the claimed configuration and arrangement of such rollers relative to the box and the wall or ceiling would have been beyond the level of ordinary skill in the art.
Lastly, the prior art does not teach or disclose, alone or in combination, the position, orientation and arrangement of the rod, the valve the lever, the guard, the handle, the box, the plurality of fasteners, the tape mount, the pair of rollers, the hose, the spray bar, the tape nozzle, the knife and the heating unit as recited in claim 12. Modifying Retti, Telleria or any other cited prior art reference to arrive at the claimed configuration and arrangement of such rollers relative to the box and the wall or ceiling would have been beyond the level of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635